Case 2:20-cv-00475-JPH-MJD Document 7 Filed 01/12/21 Page 1 of 3 PageID #: 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOSHUA W. MURPHY,                                        )
                                                         )
                              Plaintiff,                 )
                                                         )
                         v.                              )         No. 2:20-cv-00475-JPH-MJD
                                                         )
M. LINCOLN,                                              )
JARRY ANDERSEON,                                         )
K. GILMORE,                                              )
                                                         )
                              Defendants.                )

                           ENTRY SCREENING COMPLAINT
                        AND DIRECTING ISSUANCE OF PROCESS

       The plaintiff, Joshua Murphy, is currently an inmate at Wabash Valley Correctional

Facility ("WVCF"). Because Mr. Murphy is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Murphy

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).
                                                     1
Case 2:20-cv-00475-JPH-MJD Document 7 Filed 01/12/21 Page 2 of 3 PageID #: 20




                                        II. The Complaint

       Mr. Murphy names the following WVCF defendants in his complaint: (1) M. Lincoln,

programs director; (2) Jarry Anderson, Islamic chaplain, and (3) Kevin Gilmore, Warden. Dkt. 1.

Mr. Murphy states that he is a Sunni Muslim and follows the "Figh of the late great Imam Abuu

Hanafi." Id. at 2. He alleges that he is being forced to follow rules of Islam that his sect does not

follow. Id. He claims that Jarry Anderson does not follow a Figh, and he is the Indiana Department

of Correction's major source on Islamic knowledge. Id. at 4. Kevin Gilmore and M. Lincoln, he

alleges, make him follow the rules of another Islamic sect. Id. Mr. Murphy contends that these

actions by the defendants stop him from practicing his religion. Id. Mr. Murphy wants all Islamic

Fighs to be respected and seeks monetary damages. Id. at 5.

                                    III. Discussion of Claims

       Mr. Murphy alleges that the defendants have "[r]obbed him of [his] First Amendment"

under the Free Exercise Clause and Establishment Clause and the Religious Land Use and

Institutionalized Persons Act ("RLUIPA"), 42 U.S.C. § 2000cc et seq., 2000cc-1. Id. at 2. Between

the two, "RLUIPA provides greater protection" to inmates. Holt v. Hobbs, 574 U.S. 352, 135 S.

Ct. 853, 862 (2015).

       Mr. Murphy's First Amendment claim shall proceed against all defendants. Mr. Murphy

identifies RLUIPA as another basis for his claims – and this claim shall proceed against all

defendants.

                              IV. Issuance and Service of Process

       The clerk is directed to issue process to defendants (1) M. Lincoln; (2) Jarry Anderson;

and (3) Kevin Gilmore in the manner specified by Federal Rule of Civil Procedure 4(d). Process

shall consist of the complaint (docket 1), applicable forms (Notice of Lawsuit and Request for



                                                 2
Case 2:20-cv-00475-JPH-MJD Document 7 Filed 01/12/21 Page 3 of 3 PageID #: 21




Waiver of Service of Summons and Waiver of Service of Summons), and this Entry. The clerk is

directed to serve the IDOC employees electronically.

                                          V. Conclusion

       The claims identified in Part III include all the viable claims identified by the Court. If Mr.

Murphy believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through February 12, 2021, to identify those claims.

       The clerk is directed to issue service of process to defendants in the manner specified in

Part IV.

SO ORDERED.

Date: 1/12/2021




Distribution:

JOSHUA W. MURPHY
149291
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838


Electronic service to Indiana Department of Correction:

M. Lincoln
Jarry Anderson
Kevin Gilmore




                                                 3
